
	
		I
		112th CONGRESS
		2d Session
		H. R. 6095
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2012
			Mr. Deutch introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretaries of the military departments
		  to provide an exception to the standards for awarding the Purple Heart for
		  veterans of World War II whose service records are incomplete because of damage
		  to the permanent record.
	
	
		1.Short titleThis Act may be cited as the
			 Morris Soskil Path to the Purple Heart
			 Act.
		2.Award of Purple
			 Heart for veterans of World War II whose service records are incomplete because
			 of damage to the permanent record
			(a)Authority To
			 consider unofficial sources of informationIn the case of an individual who served
			 during World War II as a member of the Armed Forces and whose service records
			 are incomplete because of damage to the permanent record while in the
			 possession of the Department of Defense, the Secretary of the military
			 department who exercised jurisdiction over the individual may provide an
			 exception to the standards for awarding the Purple Heart and consider
			 unofficial sources of information, including eyewitness statements whether
			 dating from the time of the incident or afterward, to determine whether the
			 individual is eligible for the award of the Purple Heart as a member of the
			 Armed Forces who was killed or wounded in action as the result of an act of the
			 enemy of the United States.
			(b)Recommendation
			 based on reviewBased upon
			 the review under subsection (a) of the service records and other information of
			 an individual described in such subsection, if the Secretary of the military
			 department concerned determines that the award of the Purple Heart to that
			 individual is warranted, the Secretary shall award the Purple Heart to the
			 individual.
			(c)Posthumous
			 awardThe Purple Heart may be
			 awarded posthumously to an individual under subsection (b).
			(d)World War II
			 definedIn this section, the term World War II has
			 the meaning given that term in section 1126(d) of title 10, United States
			 Code.
			
